                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            No: 5:18-CV-2-D



 UNITED STATES and THE STATE
 OF NORTH CAROLINA ex rel,
 VICKI ITIEL-ROTHENBERGER and
 ELIZABETH STANTON,

                        Plaintiffs,

         v.
 ERIC MORSE, MORSE CLINIC OF
 NORTH RALIEGH, MORSE CLINIC
 OF HILLSBOROUGH, MORSE
 CLINIC OF ZEBULON, VANCE
 RECOVERY, CHATHAM
 RECOVER, JOHNSTON
 RECOVERY, INC. and MAKO
 MEDICAL LABORATORIES LLC

                        Defendants.




                                                    ORDER


       UPON CONSIDERATION of qui tam Plaintiff-Relators "Notice of Voluntary

Dismissal Without Prejudice," and the files and records in this case, it is hereby ORDERED

that the Complaint in this action shall be dismissed without prejudice.

                                I
          SO ORDERED. This 'J.1-day of October 2019.
